     MICHAEL N. FEUER, City Attorney – SBN 111529
 1   THOMAS H. PETERS, Chief Assistant City Attorney – SBN 163388
     CORY M. BRENTE, Assistant City Attorney – SBN 115453
 2   SUREKHA A. SHEPHERD, Deputy City Attorney – SBN 193206
     200 North Main Street, 6th Floor, City Hall East
 3   Los Angeles, CA 90012
     Phone No.: (213) 978-7036
 4   Fax No.: (213) 978-8785
     Email: Surekha.Shepherd@lacity.org
 5
     Attorneys for Defendants CITY OF LOS ANGELES, CHARLIE BECK,
 6   GILBERT ALONSO, MARK FLORES, JOSE BARRAGAN, LOUIS VINCE,
     GUSTAVO BARRIENTOS and DAVID CUETO
 7
 8                             UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   Payam Tavakoli, an individual,                   CASE NO. 2:18cv-05410-CAS-GJSx
12                                                    Hon. Christina A. Snyder, Ctrm. 8D, 1st Street
                                                      Mag. Gail J. Standish, Ctrm. 640, Roybal
13                Plaintiff,
14          v.                                        [PROPOSED] JUDGMENT AND
15                                                    ORDER
     CITY OF LOS ANGELES, a local public
16   entity; Chief Charlie Beck, Officer
     Gilberto Alonso, Sergeant Cueto, Watch
17   Commander Lou Vince, Lieutenant
     Barrientos, Officer Flores, Detective
18   Barragan, individually and in their office
     capacity, and Does 1-20, inclusive
19
20                Defendants.
21
22        The Motion for Summary Judgment (or in the Alternative, Motion for Partial
23 Summary Judgment) by Defendants City of Los Angeles, et al., was heard by this court
24 on March 18, 2019. Deputy City Attorney Surekha A. Shepherd represented the City
25 Defendants. Matthew Rabban represented Plaintiff, Payam Tavakoli.
26      After hearing and considering all the issues and the evidence presented, the Court
27 granted Defendants’ Summary Judgment motion as to all claims brought pursuant to 42
28 U.S.C. § 1983 and Plaintiff’s state law claims brought pursuant to California Civil Code

                                                  1
 1 § 52.1. Accordingly, judgment is hereby entered in Defendants’ favor and against Payam
 2 Tavakoli. As the Defendants are the prevailing parties, they shall be entitled to recover
 3 their costs reasonably incurred pursuant to F.R.C.P. 54(d) and the Local Rules, and may
 4 also seek attorneys’ fees pursuant to 42 U.S.C. § 1988.
 5
 6
 7 IT IS SO ORDERED:
 8
 9 Dated: March 22, 2019
                                             HON. CHRISTINA A. SNYDER
10                                           United States District Court Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
